Citation Nr: 0419342	
Decision Date: 07/19/04    Archive Date: 07/27/04

DOCKET NO.  02-00 803	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an increased rating for inactive pulmonary 
tuberculosis with fibrotic changes and obstructive process, 
currently evaluated as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

J. Fussell, Counsel


INTRODUCTION

The veteran had active service from July 1970 to July 1973.  

This case comes to the Board of Veterans' Appeals (Board) 
from a February 2001 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania.  

For the reasons explained below, this appeal is being 
REMANDED to the RO via the Appeals Management Center (AMC) in 
Washington, DC.  VA will notify you if further action is 
required on your part.  


REMAND

Historically, a March 1974 rating action granted service 
connection for inactive, minimal pulmonary tuberculosis and 
assigned a noncompensable disability rating.  The disability 
was recharacterized as inactive, minimal pulmonary 
tuberculosis with pulmonary fibrosis in an October 1993 
rating that granted a 10 percent disability evaluation.  A 
November 1999 rating action again recharacterized the 
disability, this time as inactive, minimal pulmonary 
tuberculosis with fibrotic changes and obstructive process 
and granted a 30 percent disability rating.  The compensable 
disability ratings were assigned by citing and applying 
38 C.F.R. § 4.97, Diagnostic Codes 6731 (chronic inactive 
pulmonary tuberculosis) and 6600 (chronic bronchitis).  In 
part, 38 C.F.R. § 4.97, Diagnostic Codes 6731, provides that, 
depending on the specific findings, chronic inactive 
pulmonary tuberculosis is rated as residuals of either 
interstitial lung disease, restrictive lung disease or, when 
obstructive lung disease is the major residual, as chronic 
bronchitis (DC 6600).  



The general rating formulas for evaluating interstitial, 
restrictive, and obstructive lung disease use the results of 
pulmonary function testing (PFT) and specifically the Forced 
Expiratory Volume in one second (FEV-1), the ratio of FEV-1 
to Forced Vital Capacity (FEV-1/FVC), and the Diffusion 
Capacity of the Lung for Carbon Monoxide by the Single Breath 
method (DLCO (SB)), in terms of percentages of predicted, for 
evaluations from 10 percent to 100 percent, although the 
values (of FEV-1, FEV-1/FVC, and DLCO (SB)) vary for each 
level of disability (i.e., 10, 30, 60, and 100 percent) as to 
each type of lung disease (i.e., whether interstitial, 
restrictive, and obstructive).  

For 60 and 100 percent ratings for interstitial and 
restrictive lung disease, as well as for chronic bronchitis, 
consideration is given to the maximum exercise capacity as 
measured by oxygen consumption with cardiac or respiratory 
limitation.  For 100 percent ratings, consideration is also 
given to whether there is cor pulmonale (right heart failure) 
or right ventricular hypertrophy or pulmonary hypertension 
(shown by Echo or cardiac catheterization) or episode(s) of 
acute respiratory failure or a requirement of outpatient 
oxygen therapy.  

The March 2002 VA rating examination made no findings as to 
the presence or absence of cor pulmonale, right ventricular 
hypertrophy, pulmonary hypertension, or episodes of acute 
respiratory failure.  However, it was noted the veteran 
required oxygen therapy.  And during his February 2002 RO 
hearing and his August 2003 videoconference hearing he 
testified that he needed the oxygen therapy on a continuous 
basis (see page 4 of the RO hearing transcript and page 5 of 
the videoconference hearing transcript).  An April 2002 
addendum to the March 2002 VA examination stated there should 
be a deletion in the March 2002 report of the phrase "[t]he 
patient has a constallation [sic] of symptoms as a result of 
his tuberculosis, as well as a result of chronic obstructive 
lung disease" and that the following sentence should be 
added, i.e., "[t]he patients [sic] shortness of breath [SOB] 
is due to his COPD [chronic obstructive pulmonary disease] as 
are his bouts of sinusitis and bronchitis.  Initial cough was 
due to tuberculosis, but now cough is due to cold."  



Unfortunately, no rationale was given for making the above 
noted changes.  This is particularly important since the 
characterization of the service-connected pulmonary 
disability now includes "obstructive process."  In other 
words, even if the veteran's SOB and bouts of bronchitis are 
due to his COPD, it still is unclear how this is 
distinguished from the service-connected "obstructive 
process" component of his service-connected pulmonary 
disability.  And the Board must be able to make this 
distinction via medical evidence, else all of the symptoms 
are rated as part and parcel of the underlying service-
connected pulmonary disability.  See, e.g., Mittleider v. 
West, 11 Vet. App. 181, 182 (1998).

Note also that the November 2000 and April 2002 PFTs did not 
report the 
FEV-1/FVC or the DLCO (SB) values in terms of percentage of 
prediction.  So this, too, must be clarified.

So the record currently before the Board is inadequate for 
rating purposes.  See 38 C.F.R. § 4.2.  And the veteran has 
agreed to report for any additional VA rating examinations 
(see page 14 of the transcript of his videoconference 
hearing).  He testified that he is not receiving any 
disability benefits from the Social Security Administration 
(SSA) (see page 14 of the RO hearing transcript), that he now 
receives only VA treatment (see page 4 of the RO hearing 
transcript), and that all up-to-date VA outpatient treatment 
(VAOPT) records should be obtained (see page 12 of the 
videoconference hearing transcript).  



Accordingly, this case is remanded to the RO for the 
following development and consideration:  

1.  The RO must review the claims file and ensure 
that all notification and development action 
required by the VCAA and implementing 
VA regulations is completed.  In particular, the 
RO should ensure that the notification 
requirements and development procedures contained 
in 38 U.S.C. §§ 5102, 5103, 5103A, and 5107 are 
fully complied with and satisfied.  

*This should include, but is not limited to, 
requesting that the veteran identify and/or 
submit copies of all relevant records in his 
possession that he has not previously submitted.

2.  Obtain all of the veteran's outstanding VAOPT 
records.  

3.  Schedule the veteran for an appropriate VA 
medical examination to assess the severity of his 
service-connected inactive pulmonary tuberculosis 
with fibrotic changes and obstructive process.  
If possible, schedule the examination with the 
physician that conducted the March 2002 
examination.  

All necessary testing should be done, to include 
PFT and any other appropriate testing.  The 
examiner should review the results of any testing 
prior to completion of the examination report.  

The results of the PFT should be recorded in the 
appropriate manner for rating purposes, to 
include:
a) the percentage of predicted of FEV-1; 
b) the percentage of predicted of FEV-1/FVC
c) the percentage of predicted of DLCO (SB).  



The examiner should also determine whether the 
veteran has:
a) cor pulmonale (right heart failure), or; 
b) right ventricular hypertrophy, or; 
c) pulmonary hypertension (shown by Echo or 
cardiac 
catheterization), or; 
d) episode(s) of acute respiratory failure, 
or; 
e) a requirement of outpatient oxygen therapy; 
and 
f) the maximum exercise capacity as measured 
by oxygen consumption with cardiac or 
respiratory limitation.  

Request the examiner to explain the change, by 
addendum, to the March 2002 VA examination 
report.  Specifically, the examiner should 
explain whether the service-connected 
"obstructive process" component of the service-
connected pulmonary disability can be separated 
from any nonservice-connected COPD for rating 
purposes and, if so, how this impacts upon the 
results of PFTs.  

If no opinion can be rendered, an explanation 
should be set forth.  

The examination report should be completely 
legible.  If an examination form is used to guide 
the examination, the submitted examination report 
must include the questions to which answers are 
provided.  

It is absolutely imperative that the examiner has 
access to and reviews the claims folder for the 
veteran's pertinent medical history.  The 
examiner is asked to indicate that he or she has 
reviewed the claims folder.  



4.  Thereafter, review the claims file.  If any 
development is incomplete, or if the examination 
report does not contain sufficient information in 
response to the questions posed in this remand, 
take corrective action before readjudication.  38 
C.F.R. § 4.2 (2003); Stegall v. West, 11 Vet. 
App. 268 (1998). 

5.  Then readjudicate the claim based on the 
additional evidence.  If the benefit sought on 
appeal remains denied, send the veteran and his 
representative an appropriate Supplemental 
Statement of the Case (SSOC) and give them time 
to respond to it.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
further action until he is further informed.  No inference 
should be drawn regarding the final disposition of the claims 
as a result of this action.

The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 


other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


